CLARK, Circuit Judge
(dissenting).
The opinion does not make clear whether the saving clause of the Nationality Act of 1940, 8 U.S.C.A. § 747(a), operates only one way to serve as a privilege for the alien. The broad and all-inclusive nature of the. language used would seem to indicate an intention to preserve the rights and privileges of the alien in cases such as the very one visualized in the opinion. Had a recently naturalized parent striven to get his child out of Europe and only succeeded even a day before the new Act took effect, I think we would all recognize the harshness of a ruling depriving the alien child of any rights he otherwise would have had and accept the departmental interpretation that this was the purpose of the Act. Surely the use of such words, in addition to “prosecution, suit, action, or proceedings',” as “act, thing, or matter” goes about as far as language can to disclose such an inclusive intent. And the addition of “thing, or matter” to “act” shows that it does cover what is referred to as a mere condition, unattended by any affirmative action by the alien, which, it may be thought, is hardly a complete characterization of the act of coming to this country for at least indefinite, and seemingly permanent, residence.
The more serious question, it seems to me, is whether the alien alone can rely upon the clause. What that would mean is that the alien would have the opportunity to disaffirm citizenship when he thought' it burdensome. Conceivably Congress might intend such an option, although the anomalies resulting are obvious. They are *453indicated in this very case where the relator showed every outward semblance of relying on the provision, even asserting his citizenship to the draft board, until the very time when he was to be inducted. But the clause is worded to apply generally, not to offer a unilateral privilege; and I think we should not favor an interpretation leaving the high obligation, as well as right, of citizenship to a determination at once so indefinite and so subject to individual caprice or desire. In addition to the views of the Naturalization Service and the court below, the cases of Petition of Otness, D.C. N.D.Cal., 49 F.Supp. 220, and In re Shaver, 7 Cir., 140 F.2d 180, favor a broad interpretation of the statute; nothing hitherto has suggested a narrow one. I would affirm.